 

Case 20-10343-LSS Doc5085 Filed 05/27/21 Pagelof5

FILED

‘3c. Zz pana 27 HT

CLERK COUR?
us, api AF SEL AWA

12 Se a, z
; A itreradun

Selter
Hoan your T toner f gecar well
ew AI Ap
Piket- entorecl

  

A

   
      

Lp hy au ee

OW) At Ln Sots atout oe ee ee
FA weukl stant A het oad
ee ZG Lert on

Ln Zeit, Bari Fo a
ho

Laareoesscteial

 
 
 
 

eae
Sis Le eee ei, ame 1, M2 *i
>g Treg Leet _LZo-
Vong, hawk Pack, tnt d blics ol >on

 
}
Case 20-10343-LSS Doc5085 Filed 05/27/21 Page2of5

Lo our . teontiedl
a a “Wo rapid

hy ferndt Lute ch wae mt tho Let
Ceumping Liga, A Ain £ Foro «ho pf Kore
Ly. ae. re that LA ack

tt pled | o- An 9g Afea A wae @

1 [“wea-1ty, Olinral

Ahat I wae 29, _fuom Ate loitiaf
Ati teok rd At a1 Puratk
CELL She lal P Carter Corr

Pust Paryeh ee

ane Prot LUC. AK Tf

tnrl X Len in tvriak sock Ce dag!

 

 

 
 

Case 20-10343-LSS Doc5085 Filed 05/27/21 Page3of5

War ttn rp bry thee OC beh
Ey Mak ine bhije Gaol the

 

 
Case 20-10343-LSS Doc5085 Filed 05/27/21 Page4of5

A a Afo_pe Lp ten AU
CL. yeu Flom thank you
_fle1 teach Atot my Lieder tek
Ath Che TOS or a aos 4
y | ANCL Vy r
SE? pears \04 ago tll nrer fpeegt
ar ame oticl ty mw. | Aant- GOOG

 

 

 
 

 

48 MAY 2021 PMS “AE,

 

 

—  Suctin Kame Abt
BS Bonkruptey fant

G24 Markee Atuct
Loth Ait Wilmungtin , DE 1980!

oO
d
N
—
Ne
N
—.
LO
oO
3
®
7
LO
oO
©
LO
oO
°
Q
”)
).
=
o
Tt
©
oO
rv
oO
“A
D
©
O
